Citation Nr: 1100353	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was remanded for additional development by a Board 
action dated in June 2010.  Insofar as was possible, the Board's 
remand orders have been completed, and the case is once again 
before the Board for appellate review.  

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran does not have a right knee disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The record shows that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2008, 
more than five months prior to the AOJ's initial decision denying 
this claim.  

Specifically regarding VA's duty to notify, the Veteran was 
apprised of what the evidence must show to establish entitlement 
to the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised of 
the criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the post-service 
treatment records identified by the Veteran.  He was also 
scheduled for an examination, for which he failed to report.  

The AOJ also sought to obtain the Veteran's service treatment 
records (STRs), which were not found.  A March 2008 report from 
the National Personnel Records Center (NPRC) indicates that the 
veteran's STRs were among those destroyed in a 1973 fire at NPRC.  
The NPRC noted that, if the Veteran could provide specified 
information, a search could be made of sick call and morning 
reports.  The Veteran initially responded that he had been hit by 
a military Jeep in 1955/1956, and that he was treated at the 
Fitzsimons Army Hospital in Denver, Colorado.  He also reported 
that he had been treated for his knee disability at a VA Medical 
Center (VAMC) since 1998, and that there were no relevant non-VA 
treatment records.  

The Veteran was notified by letter in December 2008 that, in 
order to attempt to locate military treatment records related to 
his averred in-service injury he would have to provide the dates 
of treatment within a three month date range.  The Veteran 
responded that he could not remember the date of the accident, 
but that he was assigned to the 30th Field Hospital for his 
entire enlistment, and that his records should be there.  The 
NPRC notified the AOJ in July 2009 that a search of morning 
reports from Fitzsimons failed to locate the Veteran, and that 
there were no Army sick reports from after 1953.  Following a 
later search, NPRC notified the AOJ in May 2009 that it was 
unable to find the requested clinical records because most Army 
and Air Force clinical records from before 1960 were filed with 
the Veterans' STRs, which, in this case, were lost in the 1973 
fire.  Thereafter, in September 2009, the AOJ submitted into the 
record a formal finding that all procedures to obtain the 
Veteran's STRs had been correctly followed, that all efforts to 
obtain them had been exhausted, that further attempts to obtain 
the records would be futile, and that the sought-after records 
were not available.  See 38  C.F.R. § 3.159(c)(1); (d).  

VA has no duty to inform or assist that was unmet.  

In cases where records are lost or presumed lost, a heightened 
duty is imposed on the Board to consider the applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Russo v. 
Brown, 9 Vet.App. 46 (1996); see also Cromer v. Nicholson, 455 
F.3d 1346 (Fed. Cir. 2006), cert. denied, 127 S.Ct. 2265 
(2007) (loss of veteran's STRs while they were under government 
control did not warrant application of adverse presumption 
requiring VA to disprove veteran's claim of service connection).  

VA regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  
The veteran was initially scheduled for an examination in July 
2010.  The record shows that the Veteran was unable to attend the 
July 2010 examination.  He requested that the examination be 
rescheduled, which it was, but he failed to report for the 
examination re-scheduled for September 2010.  The Veteran has 
advanced no reason for failure to report for examination.  
Accordingly, the Board will proceed to adjudicate the case based 
on the evidence of record.  Id.  

The Veteran contends that he injured his right kneecap in a motor 
vehicle accident sometime in 1955 or 1956 while serving as a 
medical corpsman at the Fitzsimons Army Hospital in Denver, 
Colorado.  VA treatment records suggest that he has complained of 
a history of chronic right knee pain since about 1998.  The 
report of a January 2008 VA x-ray examination of the right knee 
revealed minor degenerative bone and joint changes at the lateral 
joint compartment, as well as indications of joint effusion.  The 
radiologist characterized the results as a minor abnormality.  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Here, there is medical evidence of a current right knee 
disability.  While there is no medical evidence of an in-service 
incurrence of an injury, there is lay testimony of an in-service 
motor vehicle accident that could be related to the Veteran's 
current right knee disability.  However, there is no competent 
medical evidence of a nexus between the current disability and 
the Veteran's in-service injury.  One of the purposes of the 
Board's remand of this issue was to afford the Veteran a medical 
examination for the specific purpose of providing a medical 
opinion as to whether it is at least as likely as not that the 
Veteran's current right knee disability is related to the in-
service injury averred by the Veteran.  However, as noted above, 
the Veteran failed to report for the examination that was 
rescheduled for him at his request.  See Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (it is incumbent upon the veteran to 
submit to VA examinations if he is applying for, or in receipt 
of, compensation); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  

Absent a competent medical nexus opinion, the Board must turn to 
the scant medical evidence of record, which does not provide any 
competent evidence of a nexus between the Veteran's in-service 
motor vehicle accident and his current disability.  The only 
evidence of record of a nexus is the Veteran's own contention, 
which the Board finds is not competent nexus evidence.  

First, while the Veteran served as a medical corpsman in service, 
the Board has determined that that brief service does not qualify 
him as a competent medical professional qualified to render 
medical opinion.  In that regard, the Board notes that the 
Veteran served for only about two years, and there is no evidence 
of record that his limited military training and experience 
qualified him to render competent medical opinion as to the 
etiology of any current right knee disability.  Further, there is 
no evidence of record that he received any post-service medical 
education, or that he continued to work in the medical field 
after service.  The Board also notes that the Veteran's DD Form 
214, Report of Transfer or Discharge, noted that at the time of 
entry into service the Veteran had completed the eighth grade. 

Next, by his own testimony, the Veteran did not begin to seek 
treatment for a right knee complaint until 1998, which is more 
than 40 years after leaving military service.  See Swann v. 
Brown, 5 Vet. App. 229, 231 (1993) (where the Court found that 
the lapse in time between the Veteran's service and his claim was 
significant, and also that veteran's allegations must be viewed 
in the proper context; specifically, that he is seeking monetary 
benefits which has a significant impact on the probative value of 
his allegations).  Here, the Board finds that the Veteran's 
assertion that his right knee disability is etiologically related 
to an in-service event is not competent nexus evidence.  First, 
there is no evidence or even an assertion that the Veteran's knee 
complaints arose within the first four decades after leaving 
service.  The Veteran also averred that he has not been seen for 
a knee complaint outside of the VA healthcare system.  The Board 
also finds it significant that the Veteran failed to report for 
an examination that might have provided a medical nexus opinion 
supporting his claim.    

Thus, while the Board finds that the Veteran is competent to 
provide testimony concerning factual matters of which he had 
first hand knowledge, i.e. his having been involved in a motor 
vehicle accident in service, the Board finds that the Veteran is 
not competent to provide a medical opinion regarding any possible 
link between his current right knee disability and injury in 
service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (a 
veteran was competent to testify as to factual matters of which 
he had first-hand knowledge).   

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The veteran's current right knee 
disability is not traceable to disease or injury incurred in or 
aggravated during active military service.  


ORDER

Entitlement to service connection for a right knee disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


